DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically:
“guiding means” in claims 1, 2 and 3 is interpreted to include the structure “planar lanes and shaped lanes” from paragraph 0071 of the instant Specification and Figure 3 of the Drawings;
“advancing means” in claims 1 and 2 is interpreted to include the structure “linear actuator” from paragraphs 0083-0084 of the instant Specification and Figure 5 of the Drawings;
“transport means” in claim 1 is interpreted to include the structure “conveyor belts” from paragraphs 0088 the instant Specification and Figure 5 of the Drawings; and
“displacement means” in claims 2 and 3 is interpreted to include the structure “slides and upright guides” from paragraphs 0112-0113 of the instant Specification and Figure 4 of the Drawings.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…A plant…comprising: 
a plurality of vulcanisation moulds…each comprising a base and a lid that can be removably coupled to each other…and configured so as to define in said mould an annular profile…; 
…a vulcanising oven…confined inside said moulds; 
…an assembly set for…said input station and is configured to connect each lid to a corresponding base; 
…a disassembly set for…said output station and is configured to separate each lid from the corresponding base; 
…said vulcanising oven comprising a tunnel having at least one radiofrequency set for vulcanising said mixture.”
	The closest prior art, Villa (US 2007/0228594 A1), discloses a plant for the continuous vulcanization of mixtures (Figures 1, 5), comprising: a vulcanization mold, having a base (lower plate 30) and a lid (upper plate 24) that can be removably couples to each other; a vulcanization oven (Figure 1; paragraphs 0029, 0102, during the vulcanization step the mould is heated going through a tunnel); input and output stations (as shown in Figures 1, 5) positioned respective the vulcanization oven.  However, Villa neither teaches nor suggests an assembly/disassembly set configured to separate the lid from the base at the input/output station nor the vulcanization oven is confined inside the mold and comprises a tunnel having a radiofrequency set. In fact, Villa discloses the oven is heated using heat conducting fluids (paragraph 0103) and further the mould travels through the oven (paragraph 0029).
	Another prior art, Groenweghe (US 2008/0095877 A1), discloses a device (drivable guideways 10a, 10b in Figure 3) which assembles/disassembles a mold lid from a mold base (paragraph 0027, mould 3 is built up of two shell members 3a, 3b), wherein the device is part of a system (1 in Figure 1) for continuous vulcanization of latex (paragraph 0024).  However, the device is not provided at an input and output of the system (as shown in Figure 3, opening/closing of mold is integrated with mold and not a separate component).  Likewise, similar to Villa above, the mold travels through a heated tunnel (4b); hence, a vulcanizing oven is not confined inside the mold as set out in the current application.
	As disclosed in the current application, a plant for continuous vulcanization of natural or synthetic latex having the components with specific configuration above prevents creating discontinuities between contiguous containment shapes by allowing better adherence of material in the longitudinal and transverse directions (paragraphs 0019, 0022 of the instant Specification).
Claims 2-18 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/06/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715